Supreme Court

                                                                 No. 2012-333-M.P.


  Rhode Island Council 94, AFSCME,             :
 AFL-CIO Locals: Boys & Girls Training
School, Local 314, AFSCME, Council 94,
             AFL-CIO et al.

                      v.                       :

          Lincoln D. Chafee et al.             :


                                             ORDER

        For the reasons expressed in our Order issued on this date in Rhode Island Public

Employees’ Retiree Coalition et al. v. Lincoln D. Chafee et al., No. 2012-331-M.P., the

petition for writ of certiorari is denied.



        Entered as an Order of this Court, this 6th day of December, 2012.

                                                     By Order,



                                                     ____________/s/________________

                                                                 Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Rhode Island Council 94, AFSCME, AFL-CIO Locals: Boys &
                    Girls Training School, Local 314, AFSCME, Council 94, AFL-
                    CIO et al. v. Lincoln D. Chafee et al.

CASE NO:            No. 2012-333-M.P.

COURT:              Supreme Court

DATE ORDER FILED:   December 6, 2012

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Sarah Taft-Carter

ATTORNEYS ON APPEAL:

                    For Plaintiffs: Lynette J. Labinger, Esq.

                    For Defendants:
                             John A. Tarantino, Esq.
                             James R. Lee, Department of Attorney General
                             Rebecca T. Partington, Department of Attorney General